Callahan, J.
(dissenting). I dissent and vote to reverse the order and grant the motion on the ground that the court sitting in condemnation proceedings has complete jurisdiction to hear and determine petitioner’s claim. Petitioner herein has more than the mere contractual obligation of the lessor upon which to rest its claim. It has an equitable interest in the condemned building, having paid a part of the purchase price under a contract which provides that it was to become the owner of the building with right to remove it when payments were completed. Furthermore, the twenty-sixth clause of the lease granted it a proportional share of the amount included in any award in condemnation proceedings for the building. Upon these facts I consider the case distinguishable from Matter of City of New York (Triborough Bridge) (257 App. Div. 940, motion for leave to appeal denied 282 N. Y. 808).
Martin, P. J., Townley, Dore and Wasservogel, JJ., concur in decision; Callahan, J., dissents in opinion.
Order affirmed, with $20 costs and disbursements. No opinion.